Citation Nr: 1104138	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-07 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee disorder, to include chondromalacia patella.

2.  Entitlement to a rating in excess of 10 percent for left knee 
disorder, to include chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The Veteran served on active duty from June 1965 to May 1967.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the claims.

In May 2010, the Board remanded the case for further evidentiary 
development to include a new VA medical examination to evaluate 
the nature and severity of the service-connected bilateral knee 
disorders.  Such an examination was accomplished in June 2010, 
and all other development directed by the remand appears to have 
been accomplished.  Therefore, a new remand is not required in 
order to comply with the holding of Stegall v. West, 11 Vet. App. 
268 (1998).  Further, this finding is support by the Veteran's 
accredited representative, who acknowledged in a November 2010 
statement that the remand had been satisfied.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  The Veteran's service-connected right knee disorder is not 
manifested by moderate recurrent subluxation or lateral 
instability; flexion limited to 30 degrees or less; or extension 
limited to 15 degrees or more.

3.  The Veteran's service-connected left knee disorder is not 
manifested by moderate recurrent subluxation or lateral 
instability; flexion limited to 30 degrees or less; or extension 
limited to 15 degrees or more.






CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected right knee disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5256 to 5263 (2010).

2.  The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected right knee disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5256 to 5263 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via a letter dated in January 2006, which is clearly prior 
to the March 2006 rating decision that is the subject of this 
appeal.  He was also sent additional notification via letters 
dated in April 2008 and May 2010, followed by readjudication of 
the appeal by Supplemental Statements of the Case promulgated in 
June 2008 and August 2010.  This development "cures" the timing 
problem associated with inadequate notice or the lack of notice 
prior to the initial adjudication.  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d 
at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  
Moreover, the April 2008 letter included information regarding 
disability rating(s) and effective date(s) as mandated by the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

The Board also notes that the Veteran has actively participated 
in the processing of his case, and the statements submitted in 
support of his claims have indicated familiarity with the 
requirements for the benefits sought on appeal.  For example, in 
statements dated in April and November 2010, his accredited 
representative cited to relevant regulatory provisions regarding 
his current appellate claims.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in notice 
was cured by actual knowledge on the part of the appellant that 
certain evidence (i.e., the missing information or evidence 
needed to substantiate the claim) was required and that the 
appellant should have provided it.); see also Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  
Various records have been obtained and considered in conjunction 
with this examination.  The Veteran has had the opportunity to 
present evidence and argument in support of his claims, and 
nothing indicates he has identified the existence of any other 
relevant evidence that has not been obtained or requested.  
Moreover, he was accorded VA medical examinations regarding this 
case in March 2006, January 2008, and June 2010 which included 
findings as to the symptomatology of both knees that are 
consistent with the treatment records and relevant rating 
criteria.  No inaccuracies or prejudice is demonstrated with 
respect to these examinations, nor has the Veteran indicated that 
any of the service-connected disabilities that are the subject of 
this appeal have increased in severity since the most recent 
examination.  Accordingly, the Board finds that these 
examinations are adequate for resolution of this case.  
Consequently, the Board finds that the duty to assist the Veteran 
has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 C.F.R. 
§ 4.45.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, the Court recently held that 
"staged" ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

The criteria for disabilities of the knee and leg are found at 
38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263. 

Diagnostic Code 5256 provides for ankylosis of the knee.  Under 
this Code, favorable ankylosis of either knee warrants a 30 
percent evaluation.  Ankylosis is considered to be favorable when 
the knee is fixed in full extension, or in slight flexion at an 
angle between 0 degrees and 10 degrees.  A 40 percent evaluation 
requires that the knee be fixed in flexion at an angle between 10 
degrees and 20 degrees.  When the knee is fixed in flexion 
between 20 degrees and 45 degrees, a 50 percent rating is 
assigned.  A 60 percent rating is warranted for extremely 
unfavorable ankylosis, with the knee fixed in flexion at an angle 
of 45 degrees or more.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, warrants 
a 10 percent evaluation.  A 20 percent evaluation requires 
moderate impairment, while a 30 percent evaluation requires 
severe impairment.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5258, when there is cartilage, semilunar, 
dislocated, with frequent episodes of "locking," pain, and 
effusion into the joint, a 20 percent is assignable.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5259, a 10 percent rating is assigned for 
cartilage, semilunar, removal of, symptomatic.  This Code does 
not provide for a disability rating in excess of 10 percent.  
38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides for limitation of flexion of the 
leg.  Where flexion is limited to 60 degrees, a 0 percent rating 
is provided; when flexion is limited to 45 degrees, 10 percent is 
assigned; when flexion is limited to 30 degrees, 20 percent is 
assigned; and when flexion is limited to 15 degrees, 30 percent 
is assigned.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides for limitation of the extension of 
the leg.  When there is limitation of extension of the leg to 5 
degrees, a zero percent rating is assigned; when the limitation 
is to 10 degrees, a 10 percent rating is assignable; when the 
limitation is to 15 degrees, 20 percent is assigned; when 
extension is limited to 20 degrees, 30 percent is assigned; when 
extension is limited to 30 degrees, 40 percent is assigned; and 
when it is limited to 45 degrees, 50 percent is assigned.  
38 C.F.R. § 4.71a.

The Board notes that full range of motion of the knee consists of 
0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.

Diagnostic Code 5262 provides criteria for impairment of the 
tibia and fibula.  With malunion and slight knee or ankle 
disability, a 10 percent rating is assigned.  Moderate knee or 
ankle disability warrants a 20 percent rating.  A 30 percent 
rating is assigned when there is marked knee or ankle disability.  
When there is nonunion with loose motion, requiring brace, a 40 
percent rating is warranted.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5263, when there is genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated), a 10 percent rating is 
warranted.  This Code does not provide for a disability rating in 
excess of 10 percent.  38 C.F.R. § 4.71a.

Analysis

In the instant case, the Board finds that the Veteran does not 
meet or nearly approximate the criteria for rating(s) in excess 
of 10 percent for his service-connected right and/or left knee 
disorder.

Initially, the Board observes that the required manifestations 
for evaluation under Diagnostic Codes 5256 (knee, ankylosis), 
5258 (cartilage, dislocated, semilunar), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (tibia and fibula, 
impairment of), and 5263 (genu recurvatum) are not applicable, as 
the presence of ankylosis, dislocation or removal of the 
semilunar cartilage, impairment of the tibia or fibula, or genu 
recurvatum has not been demonstrated for either knee.  Moreover, 
Diagnostic Codes 5259 and 5263 provide a maximum rating of 10 
percent.  As such, even if applicable, they would not provide a 
basis for the benefit sought on appeal - rating(s) in excess of 
10 percent.

The Board finds that neither the right nor the left knee disorder 
is manifested by flexion limited to 30 degrees or less; or 
extension limited to 15 degrees or more.  For example, the March 
2006 VA medical examination noted that the bilateral active and 
passive range of motion for the knees was zero to 120 degrees 
with end-range anterior knee pain.  However, there was no change 
in range of motion due to repetitive motion and no limitation due 
to weakness or fatigability, but due to pain.  

In addition, both the January 2008 and June 2010 VA medical 
examinations showed the right knee had flexion to 130 degrees, 
and 140 degrees for the left knee.  Pain began at 110 degrees for 
both knees.  It was also indicated he had extension to zero 
degrees for both knees.  There was no additional loss of motion 
on repetitive use.  

The Board acknowledges that both of the Veteran's service-
connected knee disorders are manifested by complaints of pain.  
Accordingly, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, 
are applicable to the instant case.  However, the record does not 
reflect that there is or would be impairment of either knee to 
the extent necessary for a rating in excess of 10 percent due to 
these complaints of pain.  In pertinent part, as detailed above, 
all of the VA medical examinations conducted in this case have 
shown that even with this pain there is no additional loss of 
motion on repetitive use.

The Board also acknowledges that VA's Office of General Counsel 
held in VAOPGCPREC 9-2004 that separate ratings under Diagnostic 
Codes 5260 and 5261 may be assigned for disability of the same 
joint.  However, the aforementioned range of motion findings for 
the knees during this period do not at any time satisfy the 
criteria for a compensable evaluation under Diagnostic Code 5260 
or 5261 based upon limitation of motion.  Nevertheless, he is 
entitled to the current 10 percent ratings based upon pain of a 
major joint pursuant to the provisions of Diagnostic Code 5003.

With respect to Diagnostic Code 5257, the Board notes that the 
June 2004 VA medical examination does not appear to contain any 
findings regarding either instability or subluxation.  
Nevertheless, both the January 2008 and June 2010 VA medical 
examinations noted that the Veteran's knees had no instability, 
and no episodes of dislocation or subluxation.  Therefore, the 
record does not indicate the Veteran would be entitled to even a 
10 percent rating under Diagnostic Code 5257.  As such, he is 
clearly not entitled to a rating in excess of 10 percent under 
this Code.

The General Counsel for VA, in a precedent opinion dated July 1, 
1997, (VAOPGCPREC 23-97) held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  General Counsel stated that when 
a knee disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion which at least meets 
the criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  General Counsel subsequently held in 
VAOPGCPREC 9-98 that a separate rating for arthritis could also 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997).  Where additionally disability is shown, a veteran 
rated under 5257 can also be compensated under 5003 and vice 
versa.

The Board notes, however, that, as indicated above, the VA 
medical examinations have consistently demonstrated the Veteran 
does not experience any recurrent subluxation or lateral 
instability.  As such, separate rating(s) pursuant to VAOPGCPREC 
23-97 and 9-98 are not warranted in this case.  

For these reasons, the Board finds that the Veteran does not meet 
or nearly approximate the criteria for a schedular rating(s) in 
excess of 10 percent for either of his service-connected knee 
disorders.  In making this determination, the Board has 
considered whether staged ratings under Hart, supra, are 
appropriate for the Veteran's service-connected knee disorders.  
However, the Board finds that his symptomatology has been stable 
throughout the appeal period, and at no time did the record 
indicate that he satisfied the criteria for a rating in excess of 
10 percent for either knee.  Therefore, assigning staged ratings 
are not warranted.

In exceptional cases where the schedular ratings are found to be 
inadequate, an extraschedular disability rating commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities may be approved 
provided the case presents such an exceptional or unusual 
disability picture with related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Court has held that the question of an extraschedular rating 
is a component of a veteran's claim for an increased rating.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96.  In this case, it does not 
appear the RO has adjudicated the matter of the Veteran's 
entitlement to an extraschedular rating at any time during the 
pendency of this case.  Moreover, the Veteran has never raised 
the matter of his entitlement to an extraschedular rating, nor 
identified any factors which may be considered to be exceptional 
or unusual regarding the service-connected right elbow disorder.  
The Board therefore is without authority to consider the matter 
of extraschedular ratings.  Nevertheless, the Veteran is free to 
raise this as a separate issue with the RO if he so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a total rating based upon 
individual unemployability (TDIU) claim is part of an increased 
rating claim when such claim is raised by the record.  The Court 
further held that when evidence of unemployability is submitted 
at the same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Board observes that the 
record does not reflect the Veteran is unemployable due to his 
service-connected knee disorders.  The June 2010 VA medical 
examination noted that the Veteran is currently employed.  
Although he reported absenteeism from work due to his knee 
disorders, the Board is of the opinion that such impairment has 
been adequately compensation by the current schedular rating.  
Loss of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  











	(CONTINUED ON NEXT PAGE)




Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are impaired).  
Therefore, no further discussion of entitlement to TDIU is 
warranted in this case.


ORDER

Entitlement to a rating in excess of 10 percent for right knee 
disorder, to include chondromalacia patella is denied.

Entitlement to a rating in excess of 10 percent for left knee 
disorder, to include chondromalacia patella is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


